Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 18


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  WESTLAND MALL LLC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues WESTLAND MALL LLC,

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  and domiciled in Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, WESTLAND MALL LLC, owned and operated

  a commercial shopping mall at 1675 W. 49th Street, Hialeah, Florida (hereinafter the “Mall
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 18


  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida.

          6.        At all material times Defendant WESTLAND MALL LLC, was a Foreign

  Limited Liability Company with its principal place of business in Greenwich, Connecticut.

          7.        Venue is properly located in the Southern District of Florida because Defendant’s

  Mall Property is located in Miami-Dade County, Florida, Defendant regularly conduct business

  within Miami-Dade County, Florida, and because a substantial part(s) of the events or omissions

  giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          11.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

                                                   2
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 18


  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.       Defendant, WESTLAND MALL LLC, owns, operates and oversees the Mall

  Property, its general parking lot and parking spots.

         13.        The subject Mall Property is open to the public and is located in Hialeah, Miami-

  Dade County, Florida.

         14.       Defendant’s Mall Property is a regional shopping mall that features over 100

  specialty stores, food, and entertainment venues.

         15.       The individual Plaintiff visits the Mall Property and businesses located within the

  Mall Property, regularly, to include a visit to the Mall Property and businesses located within the

  Mall Property on or about April 3, 2019, and encountered multiple violations of the ADA that

  directly affected his ability to use and enjoy the Mall Property and businesses located therein. He

  often visits the Mall Property and businesses located within the Mall Property in order to avail

  himself of the goods and services offered there, and because it is approximately seventeen (17)

  miles from his residence, and is near his friends’ residences as well as other businesses and

  restaurants he frequents as a patron. He plans to return to the Mall Property and the businesses

  located within the Mall Property within thirty (30) days of the filing of this Complaint.

         16.       Plaintiff is domiciled nearby in the same County and state as the Mall Property

  and the businesses located within the Mall Property, has regularly frequented the Defendant’s Mall

  Property and the businesses located within the Mall Property for the intended purposes because of

  the proximity to his and his friends’ residences and other businesses that he frequents as a patron,

  and intends to return to the Mall Property and businesses located within the Mall Property within

  thirty (30) days from the filing of this Complaint.

                                                   3
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 18


         17.      The Plaintiff found the Mall Property, and the businesses located within the Mall

  Property to be rife with ADA violations. The Plaintiff encountered architectural barriers at the

  Mall Property, and businesses located within the Mall Property and wishes to continue his

  patronage and use of each of the premises.

         18.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Mall Property, and businesses located within the Mall Property. The barriers

  to access at Defendant’s Mall Property, and the businesses located within the Mall Property have

  each denied or diminished Plaintiff’s ability to visit the Mall Property, and businesses located

  within the Mall Property, and have endangered his safety in violation of the ADA. The barriers

  to access, which are set forth below, have likewise posed a risk of injury(ies), embarrassment, and

  discomfort to Plaintiff, DOUG LONGHINI, and others similarly situated.

         19.       Defendant, WESTLAND MALL LLC, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, WESTLAND MALL LLC is responsible for complying with

  the obligations of the ADA. The place of public accommodation that Defendant, WESTLAND

  MALL LLC, owns and operates the Mall Property Business located at 1675 W. 49th Street,

  Hialeah, Florida.

         20.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Mall Property and the businesses located within the Mall Property, including but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Mall Property, and

  businesses located within the Mall Property, in violation of the ADA. Plaintiff desires to visit the

                                                   4
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 18


  Mall Property and businesses located therein, not only to avail himself of the goods and services

  available at the Mall Property, and businesses located within the Mall Property, but to assure

  himself that the Mall Property and businesses located within the Mall Property are in compliance

  with the ADA, so that he and others similarly situated will have full and equal enjoyment of the

  Mall Property, and businesses located within the Mall Property without fear of discrimination.

         21.       Defendant, WESTLAND MALL LLC, as landlord and owner of the Mall

  Property Business, is responsible for all ADA violations listed in Count I of this Complaint.

         22.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Mall Property and businesses located within the Mall Property, but not necessarily

  limited to the allegations in Count I of this Complaint. Plaintiff has reasonable grounds to believe

  that he will continue to be subjected to discrimination at the Mall Property, and businesses within

  the Mall Property, in violation of the ADA. Plaintiff desires to visit the Mall Property and

  businesses within the Mall Property, not only to avail himself of the goods and services available

  at the Mall Property and businesses located within the Mall Property, but to assure himself that the

  Mall Property, and businesses located within the Mall Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Mall Property,

  and businesses located within the Mall Property without fear of discrimination.

         23.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Mall Property, and businesses located within the Mall Property, as

  prohibited by 42 U.S.C. § 12182 et seq.


                                 COUNT I – ADA VIOLATIONS
                                             5
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 18


              24.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 23 above as though fully set forth herein.

              25.       Defendant, WESTLAND MALL LLC, has discriminated, and continues to

       discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

       facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

       gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

       visit to the Mall Property, include but are not limited to, the following:

       Common Areas

              A. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

ii.       The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

          not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iii.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.



                                                         6
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 18


iv.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes between sections of the facility. These are violations

      of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

      303, 402 and 403, whose resolution is readily achievable.

 v.   The Plaintiff had difficulty using some of the curb ramps, as the slope of the adjoining road

      surface has a slope in excess of 5%. Violation: There are curb ramps at the facility that contain

      excessive slopes at adjacent road surfaces violating Section 4.7.2 of the ADAAG and Sections

      406.2 of the 2010 ADA Standards, whose resolution is readily achievable.

         B. Access to Goods and Services

 i.   There is seating provided at the facility that does not comply with the standards prescribed in

      Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

      resolution is readily achievable.

         C. Public Restrooms

 i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

      not have compliant door hardware. Violation: The accessible toilet compartment door does not

      provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

      and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

      achievable.

ii.   The Plaintiff could not use the lavatories outside the toilet compartment without assistance, as

      the required knee clearance is not provided. Violation: There are lavatories in public restrooms

      without the required clearances provided, violating the requirements in Section 4.19.2 and

      Figure 31 of the ADAAG and Sections 213.3.4, 306.3, & 606.2 of the 2010 ADA Standards,

      whose resolution is readily achievable.

                                                     7
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 8 of 18


 iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

vii.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not mounted

        at the required height. Violation: The grab bars do not comply with the requirements prescribed



                                                      8
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 9 of 18


         in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ix.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

 x.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

      Chili’s

                A. Entrance Access and Path of Travel

 i.      There are protruding objects on the path of travel at the facility that present a hazard of

         colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

                B. Access to Goods and Services

 i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                C. Public Restrooms

 i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

                                                        9
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 10 of 18


       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom area door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

 vi.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars in the accessible toilet compartment do not comply



                                                      10
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 11 of 18


         with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

         2010 ADA Standards, whose resolution is readily achievable.

vii.     The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

         is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

         604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

       Cuban Guys Sandwiches

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

         clearance was not provided due to objects in the area. Violation: The restroom door does not

         provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

         of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

                                                       11
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 12 of 18


         requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

         the 2010 ADA Standards, whose resolution is readily achievable.

 iv.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-compliant

         distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

         604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

       LOS RANCHOS STEAKHOUSE

            A. Access to Goods and Services

  i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

            B. Public Restrooms

  i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.



                                                     12
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 13 of 18


iii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

         accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

         are not fully wrapped or maintained outside the accessible toilet compartment violating Section

         4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

         resolution is readily achievable.

       IHOP

              A. Public Restrooms

  i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff could not enter the accessible toilet compartment without assistance, as the

         required maneuvering clearance is not provided. Violation: The accessible toilet compartment

         does not provide the required latch side clearance at the door violating Sections 4.13.6 and

         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iii.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

                                                     13
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 14 of 18


         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

         a location where the clear floor space to access it is not provided. Violation: The clear floor

         space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

         of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 vi.     The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not

         mounted at the required height and the side grab bar is not mounted at the required location.

         Violation: The grab bars in the accessible toilet compartment do not comply with the

         requirements prescribed in Sections 4.17.6 of the ADAAG and Sections 604.5.1 & 609.4 of

         the 2010 ADA Standards, whose resolution is readily achievable.

vii.     The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser is not mounted in accordance with

         Section 4.17.6 and Figure 30(d) of the ADAAG and Section 604.7 of the 2010 ADA Standards,

         whose resolution is readily achievable.

       Fuddruckers

            A. Public Restrooms

  i.     The Plaintiff could not enter the accessible toilet compartment without assistance, as the

         required maneuvering clearance is not provided. Violation: The accessible toilet compartment

         does not provide the required latch side clearance at the door violating Sections 4.13.6 and

         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                                                      14
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 15 of 18


 ii.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              26.      The discriminatory violations described in Count I are not an exclusive list of the

       Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

       to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

       which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal enjoyment of

       the Commercial Business and businesses located within the Mall Property; Plaintiff requests to be

       physically present at such inspection in conjunction with Rule 34 and timely notice. A complete

       list of the Subject Premises’ ADA violations, and the remedial measures necessary to remove

       same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal Rule of

                                                         15
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 16 of 18


   Civil Procedure 34.

          27.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above.               The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          28.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          29.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

                                                      16
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 17 of 18


   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          30.       A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          31.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          32.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

   businesses, located at and/or within the Mall Property located at 1675 W. 49th Street, Hialeah,

   Florida, the exterior areas, and the common exterior areas of the Mall Property and businesses

   located within the Mall Property, to make those facilities readily accessible and useable to The

   Plaintiff and all other mobility-impaired persons; or by closing the facility until such time as the

   Defendant cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

                                                    17
Case 1:19-cv-22676-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 18 of 18


   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: June 26, 2019
                                                  GARCIA-MENOCAL & PEREZ, P.L.

                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713




                                                    18
